lN THE UNITED STATES DISTRICT COURT
FOR TH_E SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

UNITED STATES OF AMERICA,

Plaintiff,
Case No. 2:18-cr-240
v. CHlEF JUDGE EDMUND A. SARGUS, JR.
GS CALTEX CORPORATION,
Defendant.

ORDER

For good cause shown, the Motion for Admission pro hac vice of Daniel G. Swanson is
GRANTED, conditional upon registration for electronic filing with this Court, or seeking leave to

be excused from do so, within fourteen (14) days of date of this Order. (ECF No. 13.)

IT IS SO ORDERED.

1\-)\~'@\1)\% /U\(

I)ATE EDMUND)A. sARGUS, JR.
cHIEF UNITED sTATEs DISTRICT JUDGE

 

